DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of the response dated 8/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 6,686,190) in view of Banasik et al (Gene Therapy, 2010) and Kim et al (J. Virol., 1998).  This rejection is maintained for reasons made of record in the Office Action dated 4/29/2021 and for reasons set forth below.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 6,686,190) in view of Banasik et al (Gene Therapy, 2010) and Kim et al (J. Virol., 1998), as applied to claims 19 and 25 above, and further in view of Nicolai et al (WO2013/149167).  This rejection is maintained for reasons made of record in the Office Action dated 4/29/2021 and for reasons set forth below.

The claims have been amended to recite a “…vector genome.”  Such is considered to be taught for reasons of record, i.e. retroviral vector genomes are commonly considered to exist between the LTR sequences.
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. Applicants essentially assert that: 1) Kim et al teaches that the opposing orientation is being used as a negative control and is undesirable; 2) the instant mechanism in PKR-
Regarding 1), whereas the use of pGE-CTEr as a negative control is mostly true, the CTE sequence itself provides such negativity as it is a foreign sequence intended to replace the native Rev/RRE elements of HIV.  Thus, the “negative” results are not necessarily due to the orientation of the sequence as applicants insist, but due to the very nature of the CTE (which is from a different virus).  Thus, the results of Kim et al provide the teachings as suggested previously, i.e. the orientation of a foreign sequence as taught by Kim et al would lead to replication and expression of said sequence, not that a reverse orientation in and of itself was undesirable.
Regarding 2) there is no requirement under this statute that said mechanism be understood or common knowledge. The mechanism is not what is currently claimed. In response to applicant's argument that the prior art did not recognize the mechanism discovered by applicants, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding 3), Hu et al use a single, specific vector as opposed to those broadly claimed.  An “integration-deficient retroviral vector” is not limited to the specific vectors used by Hu et al.  The differences in viral titer are not that great as to render the results surprising.  Further, retroviral LTRs are directed “inwards”, i.e. they point towards the center of the genome.  Thus, in a broad sense, both orientations of an expression cassette are “opposite” one of the LTRs.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633